
	

113 HR 1639 IH: To amend the Rural Electrification Act of 1936, and for other purposes.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1639
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Gibson (for
			 himself and Mr. Schrader) introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Rural Electrification Act of 1936, and for
		  other purposes.
	
	
		1.Amendments to the Rural
			 Electrification Act of 1936Section 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
			(1)in subsection (a), by striking loans
			 and loan guarantees and inserting loans, loan guarantees, and
			 grants;
			(2)in subsection
			 (c)—
				(A)in paragraph (1),
			 by inserting , and may make grants, after loans;
			 and
				(B)in paragraph (2), by inserting , and
			 in making grants, before under paragraph (1);
				(3)in subsection (d),
			 by adding at the end the following:
				
					(8)Additional
				processThe Secretary shall
				establish a process under which an incumbent service provider which, as of the
				date of the publication of notice under paragraph (5) with respect to an
				application submitted by the provider, is providing broadband service to a
				remote rural area, may (but shall not be required to) submit to the Secretary,
				not less than 15 and not more than 30 days after that date, information
				regarding the broadband services that the provider offers in the proposed
				service territory, so that the Secretary may assess whether the application
				meets the requirements of this section with respect to eligible
				projects.
					;
			(4)in subsection (e),
			 by adding at the end the following:
				
					(3)RequirementIn considering the technology needs of
				customers in a proposed service territory, the Secretary shall take into
				consideration the upgrade or replacement cost for the construction or
				acquisition of facilities and equipment in the
				territory.
					;
			(5)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively, and inserting
			 after subsection (j) the following:
				
					(k)Matching
				grants
						(1)In
				generalThe Secretary may make a grant to an entity for a project
				with respect to which a loan or loan guarantee is made under this
				section.
						(2)Amount
							(A)In
				generalThe amount of the
				grant shall not exceed 10 percent of the cost of the project.
							(B)Match
				requirementThe Secretary may not make a grant to an entity for a
				project unless the entity has made a binding commitment to the Secretary that
				the entity will provide for the project, from non-Federal sources, an amount
				equal to the amount of the
				grant.
							;
			(6)in subsection (l)
			 (as so redesignated)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Limitations on
				authorization of appropriationsThere is authorized to be appropriated to
				the Secretary to carry out this section such sums as may be necessary for each
				of fiscal years 2013 through 2017, to remain available until expended. Of the
				sums made available to carry out this section for a fiscal year—
							(A)70 percent shall
				be available for the cost of loans and loan guarantees under this section;
				and
							(B)30 percent shall
				be available for grants under this
				section.
							;
				and
				(B)in paragraph
			 (2)—
					(i)in
			 the paragraph heading, insert loan and loan guarantee before
			 funds; and
					(ii)in
			 subparagraph (A), by inserting for loans and loan guarantees
			 before under this subsection; and
					(7)in subsection (m)
			 (as so redesignated), by striking 2013 and inserting
			 2017.
			
